DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group II, claims 10-17, in the reply filed on 1/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-9 and 18-20 have been withdrawn as being directed toward non-elected inventions.  Claims 10-17 remain active for prosecution thereof.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Method for openly and continuously growing carbon nanomaterials as the device claims have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10,13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term depends upon a withdrawn claim and therefore is not a proper claim.  The terms “the metal foil tape”, “the CVD system”, “the CVD furnace”, the control system” all lack antecedent basis. 
Regarding claim 13, the terms “the control system”, “the slits”, “the ventilation cupboard”, “the gas inlet pipes”, “the flow rate of gas discharged” all lack antecedent basis.
Regarding claims 14 and 15, the term “and/or” is unclear as to whether or not the term following the phrase is part of the group or an alternative member of the group.  Clarification is requested and suggested to delete the phrase and recite one of the options.
Regarding claim 17, the term “the second slit coupler” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10,11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Strobl et al (2015/0140211).
 Strobl et al (2015/0140211) teaches forming graphene by CVD using hydrocarbon as the carbon source along with hydrogen and argon as a carrier gas [0003],[0005].  Strobl et al (2015/0140211) teaches the CVD process at a temperature of 900-1100C [0033]-[0035].   Strobl et al (2015/0140211) teaches a roll-to-roll CVD system including reaction chamber, gas delivery and exhaust systems, heating system and reaction chamber having gas tight seals for continuous substrate travel [0062].  Strobl et al (2015/0140211) depicts in Figs. 33a-33C a copper foil passing to a CVD chamber to form a graphene coating thereon in a heating chamber [0232]-[0237].
Regarding claim 11, the system controls the growth condition using thermocouple feedback signals to receive desired temperature profiles [0235].
Regarding claim 16, Strobl et al (2015/0140211)  teaches the heating furnace to have multiple segment under independent control (1652) [0237].    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al (2015/0140211) in combination with Cooper et al. (9,731,971).
Features detailed above concerning the teachings of Strobl et al (2015/0140211) are incorporated here.
Strobl et al (2015/0140211) fails to teach a pretreatment system prior to forming the graphene coating including forming a catalyst layer for growth thereon.
Cooper et al. (9,731,971) teaches methods for the production of aligned carbon nanotubes and nanostructured material whereby a catalyst layer is applied to the substrate to initiate and maintain growth of carbon nanotubes (abstract).  Cooper et al. (9,731,971) 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Strobl et al (2015/0140211) process to include a pretreatment process to prepare the substrate for carbon growth as evidenced by Cooper et al. (9,731,971) with the expectation of growing carbon nanomaterials thereon.

Allowable Subject Matter
Claims 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715